lN THE UNITED sTATEs DIsTRlcT CoURT F s L § §
FoR THE DISTRICT oF MoNTANA FEB 8 m
BILLINGS DIVISION 9

Clerk. U S Distrlct Cgun

Dism`ct Of Montana

UNITED STATES OF AMERICA, B"""QS
CR 00-54-BLG-SPW -.2,
Piaintiff,
vs. ORDER
WAYNE EDWARD BLUEFORD,
Defendant.

 

 

Upon the Defendant’s Motion for Early Termination of Supervision (Doc.
146), pursuant to 18 U.S.C. § 3583(€)(1) and Fed. R. Crirn. P. 32.1(€)(2), and good
cause being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Wayne Bluet`ord’s supervision is terminated as of the date of this Order.

The Clerk shall notify the U.S. Probation Oftice of the making of this Order.

DATED this E) day of February 2019.
SUSAN P. WATTERS
United States District Judge

